Case 1:20-sw-00001-LDA Document 1 Filed 01/10/20 Page 1 of 1 PagelD #: 1

UNITED STATES DISTRICT COURT
DISTRICT OF RHODE ISLAND

 

IN RE: SEARCH WARRANT

Filed Under Seal

MOTION TO SEAL
The United States of America, by and through its attorneys, Aaron L. Weisman,
United States Attorney, and Paul F. Daly, Jr., Assistant United States Attorney, moves
that this Motion to Seal and the attached Application for Search Warrant, Search

Warrant, Supporting Affidavit, be sealed until further Order of this Court.

Respectfully submitted,

UNITED STATES OF AMERICA
By its Attorneys,

AARON L. WEISMAN

 

PAUL E. DALY, IR o)
Assistant U.S. Attorney

U.S. Attorney's Office

50 Kennedy Plaza, 8th FL
Providence, RI 02903

Tel (401) 709-5000

Fax (401) 709-5001

Email: Paul.Daly@usdoj.gov

 
 

Lo
“TINCOLN D. ALMOND

U.S. MAGISTRATE COURT JUDGE
DATE: Ly 10, 2620

 

 
